I cannot concur in the conclusion or reasoning of the opinion adopted in this case. I am of the opinion that it cannot be held, on this record, that the court did not have jurisdiction to enter the decree reforming the deed involved herein. This is a collateral attack on that decree after the vesting of rights of third parties who purchased such rights on the faith of that decree. In cases of collateral attack a presumption in favor of the regularity and validity of a decree is indulged. The presumption of identity by use of the same name in different parts of a decree has been indulged to sustain, but not to destroy, the validity of the decree on collateral attack. (Thomas v. Mueller, 106 Ill. 36; Richardson v. People, 85 id. 495; Dow v. Seely, 29 id. 495; 6 Ency. of Evidence, p. 914; Bryan v. Kales, 3 Ariz. 423; Stevenson v.Murray, 87 Ala. 442; Buckeye Refining Co. v. Kelly, 163 Cal. 8;McCloud v. Harper, 43 Miss. 42; Waller v. Edmonds, 47 Tex. 469. ) There is nothing in this record that tends to indicate that the Virgil Sharp receiving the summons for the appellee and the defendant Virgil Sharp were the same person other than the language "said Virgil Sharp," hereinafter referred to. No assistance can be rendered to such a conclusion from the appearance of the name "Virgil Sharp" in different places in the decree. Since on collateral attack all presumptions are in favor of the validity of the judgment or decree attacked, want of jurisdiction to enter the judgment or decree must *Page 281 
appear on the face of the record in order to furnish the basis of such collateral attack and cannot be shown by proofaliunde. (People v. Culver, 281 Ill. 401; People v. Martin, 243 id. 284; Thompson v. People, 207 id. 334;Rivard v. Gardner, 39 id. 125.) There is in this decree the finding of the court that it had jurisdiction of the subject matter and parties therein named, including the appellee. The claim that the Virgil Sharp who received the summons for the appellee is the appellee's father, who was a party to the bill and benefited by the decree, is inconsistent with the finding of the decree that the court had jurisdiction of the appellee, as the court could not thus obtain jurisdiction of him. When the court has entered a decree finding that it has jurisdiction of the parties, every presumption is to be indulged that that finding is correct. Were this not the correct rule there would be no security in judgments and decrees of the courts. Where, as here, rights of third parties have intervened, the importance and necessary strength of such a presumption are manifest. While such presumption may be overcome by facts appearing on the record, no such facts appear here.
The record does not show, as held by the opinion, that the Virgil Sharp referred to as receiving the summons is the father of the appellee. The only language cited in the opinion as so showing is the following: "The court further finds that thereafter, to-wit, on the 11th day of February, 1922, the said Virgil Sharp, by his counsel, filed an answer to the bill of complaint," etc. The fact that this language appears in the decree immediately following a copy of the summons and return of service does not require, under the rules of construction recognized in this State, that the Virgil Sharp mentioned in that language be considered the Virgil Sharp referred to in the return of the sheriff as the person receiving the summons for the appellee, but, rather, the sense and language of the decree show that the Virgil *Page 282 
Sharp mentioned in the decree is the person named therein as defendant.
The opinion cites in support of its holding,Hinrichsen v. Hinrichsen, 172 Ill. 462. In that case the words under discussion were "said estate." It was in that opinion said that "the word 'said' is a word of reference to what has been already spoken of or specified, and if there is a question as to which of the antecedent things or propositions specified is referred to, it is generally held to refer to the last of such antecedent propositions or things." Such is the general rule of strict grammatical construction. The great weight of authority in this country is, however, that the word "said" will not always be held to refer to the last antecedent but does refer to the antecedent indicated by the clear sense or meaning of the instrument as a whole. Among the cases so holding are the following: Turnkey v. VanSant, 176 N.Y. 543;Lord v. Tyler, 14 Pick. (Mass.) 156; People v.Burns, 5 Mich. 114; Wilkinson v. State, 10, Ind. 372; Hagerty
v. Hockenberry, 52 N.J. Eq. 354; State v.Omaha, 39 Neb. 745. This rule does not conflict with the general rule referred to in the Hinrichsen case, supra, and conforms to good reason. Strict grammatical construction is not to be adopted where the instrument shows that the antecedent referred to by the word "said" is other than the proposition or thing last immediately preceding. This is but in accordance with the rule that in the construction of instruments the intent of the instrument shall control. Indulging the presumption, as must be done, that the court did not find contrary to the law, its finding that it had jurisdiction of the appellee also tends to establish that the chancellor did not intend to say by the decree that the Virgil Sharp referred to in the decree as defendant was the Virgil Sharp who had received summons for the appellee, for such a finding would be inconsistent with the finding of the court that it had jurisdiction. In fact, the contrary is shown by the decree. The language of the decree *Page 283 
is, that the "said Virgil Sharp" previously referred to as defendant answered the bill. Only parties defendant file an answer. The summons and the return thereon were set out in the decree as the copy of an instrument. The Virgil Sharp who answered was the Virgil Sharp who was defendant. There is no reason in this decree to presume that because a person named Virgil Sharp received the summons for the appellee such person was the same Virgil Sharp who answered the bill. He might have been an uncle who was a member of the family of the appellee. That the Virgil Sharp who answered the bill was the Virgil Sharp who was made defendant and that "said Virgil Sharp" referred to him is the natural and reasonable construction of the language of the decree. The use of the words "said Virgil Sharp" cannot, therefore, be held to overcome the presumption of the validity of the decree.
Cases cited by the appellee as supporting the conclusion of the opinion are cases not of collateral attack, as here, but of direct attack, where a different rule obtains. Want of jurisdiction does not appear on the face of the record in this case. The rule essential to the protection of parties who acquire rights under judicial decrees, that want of jurisdiction in cases of collateral attack, and where the rights of third parties have intervened, must appear from the record itself, should be applied. The effect of the opinion in this case is to hold that a presumption of fact, if it arise at all, may be used to overcome another presumption which is one of law. So far as I am informed it has never been held that this can be done. The demurrer to the bill should have been sustained.